DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1-8 in the reply filed on June 14, 2022 have been carefully considered, but are moot in view of the new grounds of rejection.


 	Claims 9-20 remain indicated as being allowable.

Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	

 	As to claim 1, the limitation “the first portion of the first metal trace is free from any solder region thereon” (emphasis added) comprises new matter.  In FIG. 2 of the instant application, solder region 43 is formed thereon the first portion of the first metal trace 62/62A.  The term “thereon” is not merely limited to positions formed above and directly on. 
	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Lin et al. (U.S. Patent Publication No. 2013/0341806 A1), hereafter “Lin”, and further in view of Tseng et al. (U.S. Patent Publication No. 2014/0167253 A1), hereafter “Tseng”.

	As to claim 1, Lin teaches:
Forming a first package component (32+33+34+35) comprising: a first metal trace (FIG. 3C, left 311) comprising: a first portion 311 having a first width; and second portions 31 connecting to opposing ends of the first portion, wherein the second portions have second widths greater than the first width.  Lin teaches in FIG. 3B second portions 31 having second widths greater than the first width of the first portion 311.

Bonding a second package component 30+311 to the first package component, wherein a first solder region (FIG. 3C, right 352) joins the second package component to a second metal trace (FIG. 3C, right 311) of the first package component, and a center of the first solder region (corresponds to a center of 35) is aligned to a straight line that extends from a middle point of the first portion toward the second metal trace, and wherein the straight line is perpendicular to a lengthwise direction of the first metal trace.  Lin teaches side-by-side first and second metal traces in FIGS. 3B, 3C.  Lin furthermore teaches a center of the first solder region (corresponds to a center of 35) aligned to a straight (horizontal) line extending between the traces and toward the second metal trace, perpendicular to a vertical (lengthwise) direction of the first metal trace.

	 	However, Lin does not teach “and wherein after the bonding, the first portion of the first metal trace is free from any solder region thereon”.
On the other hand, Tseng teaches a first portion 136 of a first metal trace (corresponding to Lin’s first portion 311) is free from any solder region thereon because Tseng’s conductive bump 130 may be solder-free.  See Tseng, FIG. 1, ⁋ [0023].
One of ordinary skill in the art before the effective filing date would have recognized that the substitution of a solder-free material would yield the predictable benefits of being environmentally friendly and allowing lower process temperatures.
As such, it would have been obvious to substitute Tseng’s solder-free conductive bump for Lin’s solder regions (left, right 352).


	As to claim 2, Lin teaches a top view in FIG. 3B.

 	As to claim 4, Lin teaches in FIG 3B the middle point between joining points, wherein the joining points are approximate with second portion 31 locations.
  
  	As to claim 6, Lin teaches in FIG. 3B second portions 31 having a (bisecting) middle line between opposing portions, the first portion 311 comprises a first edge, and the second portions 31 comprise second edges, and the first edge recessed from the second edges by virtue of the first portion having a smaller width than the second portions.

 	As to claim 7, Lin teaches in FIG. 3B the first portion comprises a third edge (opposite the first edge), and the second portions further comprise fourth edges (opposing lateral sidewalls) opposing and parallel to the second edges, and the third edge are recessed from the fourth edges toward the middle line.   


 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Tseng as applied to claim 1, and further in view of Chang et al. (U.S. Patent No. 8,853,853 B2), as cited in the IDS and hereafter “Chang”.

 	As to claim 8, Lin and Tseng do not teach, inter alia, the limitations of the third metal trace.   
 	On the other hand, Chang teaches in FIG. 2B a third metal trace 215 such that the combination of Chang and Lin forms the second metal trace and third metal trace on opposing sides of the first metal trace.  Chang further teaches a second solder region 220 joins the second package component to the third metal trace.
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a third metal trace would yield the predictable result of enabling additional electrical contacts.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the third metal trace as taught by Chang into the overall package component structure as taught by Lin and Tseng.


Indication of Allowable Subject Matter
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 9-20 are indicated as being allowable because the Examiner was unable to find the limitation “forming a second package component comprising: a first metal bump and a second metal bump . . . wherein the first solder region is bonded to the second metal trace, and the second solder region is bonded to the third metal trace, and the narrow portion of the first metal trace is between the first solder region and the second solder region” (claim 9) and “wherein the first portion, the second portion, and the third portion have a same first width . . . wherein the fifth portion and the sixth portion have a third width greater than the second width; and bonding a first solder region to the first portion of the first metal trace, wherein the first solder region is spaced apart from the second portion and the third portion, and wherein the fifth portion and the sixth portion are farther away from the first solder region than the fourth region” (claim 15).

Claims Allowable If Rewritten in Independent Form
 	Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all outstanding rejections are addressed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829